Title: From Edward Hand to Elias Dayton, 2 May 1781
From: Hand, Edward
To: Dayton, Elias


                        
                            Sir
                            Orderly Office New Windsor 2d May 1781
                        
                        I did myself the pleasure of writing to you the 28th of March last importing his Excellency’s surprize that
                            the Jersey Brigade had not made returns to the orderly Office since the late arrangement took place in the army and
                            desiring that you might be punctual in sending a Monthly state of the Line to the orderly Office so as to reach it by the
                            last Saturday in every Month, yet no return has yet come to hand nor has the receipt of my letter been answered. Am
                            therefore under the disagreeable necessity of signifying his Excellency’s highest displeasure on that account and
                            repeating his orders that you may in future forward the Returns required. Yr Obt Hble Servt
                        
                            Edward Hand A.G.
                        
                    